DETAILED ACTION
	This office action is in response to the application filed on 9/11/2020 in which claims 20-38 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-22, 24-32, 34-36, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perras et al. (US10313103B1) in view of Montini et al. (US8064485B1).
As to claims 20, 28, and 35, Perras teaches a method, comprising: (col 5 line 53 Transparent clock inside the optical module)
determining, by a device, a first latency value of a first data flow, wherein the first latency value is a latency of the first data flow when the first data flow is transmitted from a first physical port of the device to a second physical port of the device, the first physical port is an ingress port for the first data flow, and the second physical port is an egress port for the first data flow; (col 6 lines 24-27 IEEE 1588-2008 introduces a new type of clock called a Transparent Clock (TC). A TC is a multi-port device that forwards PTP messages, measuring the time taken for event messages to pass through the device,)
determining, by the device, a second latency value of a second data flow, wherein the second latency value is a latency of the second data flow when the second data flow is transmitted from the second physical port to the first physical port, the second physical port is an ingress port for the second data flow, the first physical port is an egress port for the second data flow, and (claim 13. A method implemented by an optical module in an optical system, the method comprising: processing signals in a forward direction from the optical system to a medium; processing signals in a reverse direction from the medium to the optical system,)
But does not specifically teach:
determining, by the device, a first target latency value based on the first latency value and the second latency value; and 
adjusting, by the device, the latency of the first data flow when the first data flow is transmitted from the first physical port to the second physical port from the first latency value to the first target latency value.
However Montini teaches the first latency value is less than the second latency value; (col 7 lines 28-33 The absolute symmetry compensation values refer to a coefficient for identifying the asymmetry that exists. For example, it would be 1.0 if there were perfect symmetry. In other scenarios, communications could be faster in one direction such that the coefficient would compensate for this.)
determining, by the device, a first target latency value based on the first latency value and the second latency value; and (Col 7 lines 59-61 The delay in both directions can be added together, which avoids asymmetry problems)
adjusting, by the device, the latency of the first data flow when the first data flow is transmitted from the first physical port to the second physical port from the first latency value to the first target latency value. (Col 7 lines 34-36 the link delay (the absolute time across the link) and the absolute asymmetry compensation values are configured in advance for each link in both directions. Claim 4. The apparatus of claim 1, wherein the time protocol assistants provide a delay variation correction within the TSD for packets traversing one or both directions in the network.) 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the transparent clock of Perras with the delay asymmetry corrections of Montini in order to reduce the delay variation and provide asymmetry improving the quality (accuracy, stability, and precision) of recovered time. Montini col 2 lines 45-48.
	As to claims 21 and 29, Perras in view of Montini teaches the method according to claim 20, wherein the first target latency value is equal to the second latency value. (Montini col 7 lines 28-33 The absolute symmetry compensation values refer to a coefficient for identifying the asymmetry that exists. For example, it would be 1.0 if there were perfect symmetry. In other scenarios, communications could be faster in one direction such that the coefficient would compensate for this.) 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the transparent clock of Perras with the delay asymmetry corrections of Montini in order to reduce the delay variation and provide asymmetry improving the quality (accuracy, stability, and precision) of recovered time. Montini col 2 lines 45-48.
As to claims 22, 30, and 36, Perras in view of Montini teaches the method according to claim 20, wherein the first target latency value is greater than the second latency value, and the method further comprises: adjusting, by the device, the latency of the second data flow when the second data flow is transmitted from the second physical port to the first physical port from the second latency value to the first target latency value. (Montini col 7 lines 28-33 The absolute symmetry compensation values refer to a coefficient for identifying the asymmetry that exists. For example, it would be 1.0 if there were perfect symmetry. In other scenarios, communications could be faster in one direction such that the coefficient would compensate for this.) 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the transparent clock of Perras with the delay asymmetry corrections of Montini in order to reduce the delay variation and provide asymmetry improving the quality (accuracy, stability, and precision) of recovered time. Montini col 2 lines 45-48.
As to claims 24, 34, and 38, Perras in view of Montini teaches the method according to claim 20, wherein determining, by the device, the first latency value of the first data flow comprises: marking, by the device, a first time stamp when the first data flow arrives at the first physical port; marking, by the device, a second time stamp when the second data flow arrives at the second physical port; and determining, by a device, the first latency value based on the first time stamp and the second time stamp. (Perras col 6 lines 36-44 describes T1 as the arrival of packet at a first layer and T2 as the arrival of a packet at another layer in the device and using both time stamps to determine a latency time. Montini Col 7 lines 59-61 The delay in both directions can be added together, which avoids asymmetry problems)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the transparent clock of Perras with the delay asymmetry corrections of Montini in order to reduce the delay variation and provide asymmetry improving the quality (accuracy, stability, and precision) of recovered time. Montini col 2 lines 45-48.
As to claim 25, Perras in view of Montini teaches the method according to claim 20, wherein at least one of the first physical port or the second physical port is a Flexible Ethernet (FlexE) port. (Perras Col 6 lines 24-26 IEEE 1588-2008 introduces a new type of clock called a Transparent Clock (TC). A TC is a multi-port device that forwards PTP messages   Col 9 lines 41-47 The line modules 134 can include optical transceivers, such as, for example, Flexible Ethernet (FlexE))
	As to claims 26, and 31, Perras in view of Montini teaches the method according to claim 20, further comprising: determining, by the device, a second target latency value based on the first latency value and the second latency value; and (Montini Col 7 lines 59-61 The delay in both directions can be added together, which avoids asymmetry problems)
adjusting, by the device, the latency of the second data flow when the second data flow is transmitted from the second physical port to the first physical port from the second latency value to the second target latency value. (Montini Col 7 lines 34-36 the link delay (the absolute time across the link) and the absolute asymmetry compensation values are configured in advance for each link in both directions. Claim 4. The apparatus of claim 1, wherein the time protocol assistants provide a delay variation correction within the TSD for packets traversing one or both directions in the network.) 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the transparent clock of Perras with the delay asymmetry corrections of Montini in order to reduce the delay variation and provide asymmetry improving the quality (accuracy, stability, and precision) of recovered time. Montini col 2 lines 45-48.
As to claim 27, Perras in view of Montini teaches the method according to claim 20, wherein: the second physical port determines the first latency value, and the first physical port determines the second latency value; and (Perras col 6 lines 36-44 describes T1 as the arrival of packet at a first layer and T2 as the arrival of a packet at another layer in the device and using both time stamps to determine a latency time.)
the method further comprises: adding, by the second physical port, the first latency value to the second data flow; receiving, by the first physical port, the first latency value carried in the second data flow; and determining, by the device, the first target latency value based on the first latency value received by the first physical port and the second latency value determined by the first physical port. (Montini col 7 lines 28-36 The absolute symmetry compensation values refer to a coefficient for identifying the asymmetry that exists. For example, it would be 1.0 if there were perfect symmetry. In other scenarios, communications could be faster in one direction such that the coefficient would compensate for this. The link delay (the absolute time across the link) and the absolute asymmetry compensation values are configured in advance for each link in both directions. Claim 4. The apparatus of claim 1, wherein the time protocol assistants provide a delay variation correction within the TSD for packets traversing one or both directions in the network.) 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the transparent clock of Perras with the delay asymmetry corrections of Montini in order to reduce the delay variation and provide asymmetry improving the quality (accuracy, stability, and precision) of recovered time. Montini col 2 lines 45-48.
As to claim 32, Perras in view of Montini teaches the device according to claim 28, wherein the processor is further configured to execute the instruction to: add, at the first physical port, the first latency value to the second data flow; receive, at the second physical port, the first latency value carried in the second data flow; and determine the first target latency value based on the first latency value and the second latency value. (Montini col 7 lines 28-36 The absolute symmetry compensation values refer to a coefficient for identifying the asymmetry that exists. For example, it would be 1.0 if there were perfect symmetry. In other scenarios, communications could be faster in one direction such that the coefficient would compensate for this. The link delay (the absolute time across the link) and the absolute asymmetry compensation values are configured in advance for each link in both directions. Claim 4. The apparatus of claim 1, wherein the time protocol assistants provide a delay variation correction within the TSD for packets traversing one or both directions in the network.) 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the transparent clock of Perras with the delay asymmetry corrections of Montini in order to reduce the delay variation and provide asymmetry improving the quality (accuracy, stability, and precision) of recovered time. Montini col 2 lines 45-48.



Claims 23, 33, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perras in view of Montini as applied to claim 20 above, and further in view of Jost (US20140092918A1).
As to claims 23, 33, and 37, Perras in view of Montini teaches the method according to claim 20, 
But does not specifically teach:
wherein adjusting, by the device, the latency of the first data flow when the first data flow is transmitted from the first physical port to the second physical port from the first latency value to the first target latency value comprises: adding, by the device, at least one idle data block to the first data flow, to adjust the latency of the first data flow when the first data flow is transmitted from the first physical port to the second physical port from the first latency value to the first target latency value.
	However Jost teaches in [0020]-[0021] inserting or removing idle symbols to delay or expedite data flow, and/or to account for differences in data rates…the data flow may be adjusted by inserting idle symbols to delay the flow of data.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the asymmetric compensation methods of Perras in view of Montini with the rate adaption of Jost in order to reduce the delay variation and synchronization of clocks in a communication network.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON S WILLIAMS whose telephone number is (571)272-9933. The examiner can normally be reached 8-4 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Elton Williams/Examiner, Art Unit 2465